 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   FRANK MONACO BAZZO,                                Case No. 1:18-cv-01672-BAM (PC)
12                      Plaintiff,                      ORDER REQUIRING PLAINTIFF TO SHOW
                                                        CAUSE WHY ACTION SHOULD NOT BE
13          v.                                          DISMISSED, WITHOUT PREJUDICE, FOR
                                                        FAILURE TO EXHAUST PRIOR TO FILING
14   CARILLO, et al.,                                   SUIT
15                      Defendants.                     (ECF No. 1)
16                                                      TWENTY-ONE (21) DAY DEADLINE
17

18          Plaintiff Frank Monaco Bazzo (“Plaintiff”) is a state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action was initiated

20   on December 10, 2018. (ECF No. 1.)

21          Pursuant to the Prison Litigation Reform Act of 1995 (“PLRA”), “[n]o action shall be

22   brought with respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a

23   prisoner confined in any jail, prison, or other correctional facility until such administrative

24   remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust

25   the available administrative remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211

26   (2007); McKinney v. Carey, 311 F.3d 1198, 1199–1201 (9th Cir. 2002). Exhaustion is required

27   regardless of the relief sought by the prisoner and regardless of the relief offered by the process,

28   Booth v. Churner, 532 U.S. 731, 741 (2001), and the exhaustion requirement applies to all suits
                                                       1
 1   relating to prison life, Porter v. Nussle, 534 U.S. 516, 532 (2002).

 2           Plaintiff alleges a violation of the Eighth Amendment because he is being forced to attend

 3   a vocational program which he alleges places him in danger of serious permanent injury or death.

 4   In his complaint, Plaintiff concedes that while there are administrative remedies available at his

 5   institution and he submitted a request for administrative relief regarding the claim at issue in this

 6   suit, he did not appeal his request to the highest level. Plaintiff states that “[t]he appeals are

 7   pending both in medical and security 602 appeal forms. While pending plaintiff is allowed to seek

 8   TRO.” (ECF No. 1, p. 3.) Thus, it appears Plaintiff filed suit prematurely without first

 9   exhausting his administrative remedies in compliance with the PLRA, section 1997e(a).

10           Accordingly, Plaintiff is HEREBY ORDERED to show cause within twenty-one (21)

11   days from the date of service of this order why this action should not be dismissed, without

12   prejudice, for failure to exhaust prior to filing suit. See, e.g., Albino v. Baca, 747 F.3d 1162,

13   1169 (9th Cir. 2014) (in rare cases where a failure to exhaust is clear from the face of the

14   complaint, it may be dismissed for failure to state a claim); Medina v. Sacramento Cty. Sheriff’s

15   Dep’t, No. 2:16-cv-0765 AC P, 2016 WL 6038181, at *3 (E.D. Cal. Oct. 14, 2016) (“When it is

16   clear from the face of the complaint and any attached exhibits that a plaintiff did not exhaust his

17   available administrative remedies before commencing an action, the action may be dismissed on

18   screening for failure to state a claim.”); Lucas v. Dir. of Dep’t. of Corrs., 2015 WL 1014037, at

19   *4 (E.D. Cal. Mar. 6, 2015) (relying on Albino and dismissing complaint without prejudice on

20   screening due to plaintiff’s failure to exhaust administrative remedies prior to filing suit).
21
     IT IS SO ORDERED.
22

23       Dated:    December 27, 2018                             /s/ Barbara   A. McAuliffe               _
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        2
